DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites “an end portion on a compartment side” and “an end portion on an opposite side". Appropriate clarification is required. Claim 1 should be amended to recite either “a first end portion on a compartment side” and “a second end portion on an opposite side", or “a compartment side end portion” and “an opposite side end portion".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US-20210062558-A1) in view of Negoro (US-7292051-B2).

With regards to claim 1, Beck discloses a vehicular door handle device (3 Figure 1), comprising: 
a main body portion (4 Figure 6) being disposed on and rotatably supported (about axis 17, Figure 6) relative to an outside surface (22 Figure 6) of a door panel (2a Figure 6) of a vehicle (1 Figure 1), extending in a predetermined direction (18 Figure 4), and including a hollow portion (Para 0012) in an intermediate portion (portion between arms 14 and 15, Figure 4) in the extending direction; 
a frame portion (9 Figure 6) attached to the door panel, and including a shaft portion (“axles” rotatably supporting arms 14 and 15 about axis 17, Para 0033) rotatably supporting the main body portion about a rotation axis (17 Figure 6); and 
a sensor (6 Figure 2) being housed in the hollow portion for detecting a change in capacitance (Para 0012), and being connected to a control device (7 Figure 2) that controls an actuator driving a latch (5 Figure 1) that holds a door of the vehicle in a closed state (Para 0011), 	
wherein the sensor is installed on an inside surface of a bottom wall portion (see Annotated Figure 7 – Beck below) that constitutes a bottom portion of the hollow portion,
the shaft portion and the bottom wall portion are, when viewed in a direction parallel to the rotation axis (the perspective of Figure 7), disposed on opposite sides of the door panel.
Beck does not disclose protruding portions protruding downward.
However, Negoro discloses a similar vehicle handle (12 Figure 3A) that includes a hollow portion with a capacitive sensor (17 Figure 3A). Negoro further discloses that the handle also includes protruding portions (12a, 12b Figure 3A) protruding downward are formed on an end portion (left end of handle 12, Figure 3A) on a compartment side (left, Figure 3A) of an outside surface of the bottom wall portion and an end portion (right end of handle 12, Figure 3A) on an opposite side of the outside surface of the bottom wall portion which is opposite to the compartment side (right, Figure 3A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the two protruding portions of Negoro to the bottom wall of the handle of Beck. One would have been motivated to make these additions to more accurately guide the fingers of the user towards the sensing surface. 
Thus Beck in view of Negoro teaches said bottom wall portion (see Annotated Figure 7 – Beck below) being sandwiched by the protruding portions (12a, 12b Figure 3A – Negoro) between the compartment side (left side, Figure 7 – Beck) and the opposite side (right side, Figure 7 – Beck).

    PNG
    media_image1.png
    394
    504
    media_image1.png
    Greyscale

Annotated Figure 7 – Beck

With regards to claim 2, Beck in view of Negoro teaches the vehicular door handle device according to claim 1, 
wherein the bottom wall portion (see Annotated Figure 7 – Beck above) is formed into a flat plate shape, and the bottom wall portion is inclined (as in Figure 7 – Beck) in such a way that the end portion on the compartment side (left end of 4, Figure 7) is located above the end portion opposite to the compartment side (right end of 4, Figure 7).

With regards to claim 3, Beck in view of Negoro teaches the vehicular door handle device according to claim 1, further comprising: 
a fixing mechanism (21 Figure 6 – Beck) for fixing the main body portion to the frame portion, 
wherein fixing of the main body portion to the frame portion by the fixing mechanism is configured to be temporarily released (The fixing mechanism releases the main body from the frame portion when the extension actuation force 24 exceeds the predetermined retention force 20 [Figure 7, Para 0033]).

With regards to claim 4, Beck in view of Negoro teaches the vehicular door handle device according to claim 2, further comprising: 
a fixing mechanism (21 Figure 6 – Beck) for fixing the main body portion to the frame portion, 
wherein fixing of the main body portion to the frame portion by the fixing mechanism is configured to be temporarily released (The fixing mechanism releases the main body from the frame portion when the extension actuation force 24 exceeds the predetermined retention force 20 [Figure 7, Para 0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/
Examiner, Art Unit 3675                                                                                                                                                                                           
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675